Title: From George Washington to Edmund Richards, 15 June 1785
From: Washington, George
To: Richards, Edmund



Sir,
Mt Vernon June 15th 1785.

Your letter of the 1st of Feby from Plymouth Dock, came safe. In explicit terms I assure you, that the information which I suppose you must have received respecting a Will, & the Plantations of a Mr Richd Richards, is without the smallest foundation. I never heard of the man, his Will, or the Estate which you say was left in my hands, until your letter reached me: equally unacquainted am I with Lawyer Haines or Lawr Briton, consequently can give you no satisfaction in any of the matters requested of me.
If any such event as you speak of ever did happen with any of my name, it is unknown to me—it is not in my power therefore to give you any clue by which you may pursue your enquiries, or I would do it with pleasure. I am &c.

G: Washington

